          Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOBLE DREW ALI et al.                                      :    CIVIL ACTION
                                                           :
                             Plaintiffs                    :
                                                           :    NO. 5:18-cv-5655
              v.                                           :
                                                           :
                                                           :
JUDGE MARY MONGIOVI SPONAUGLE et al.                       :
                                                           :
                                                           :
                             Defendants                    :    ELECTRONICALLY FILED

                                             ORDER

       AND NOW this                       day of          , 2019, upon consideration of the

Motion to Dismiss Plaintiffs' Complaint filed on behalf of Defendants, Magisterial District Judge

Mary Mongiovi Sponaugle, Honorable Howard Knisely and Magisterial District Judge David

Miller, and any responses thereto, it is ORDERED and DECREED that the Motion is hereby

GRANTED.

       It is further ORDERED and DECREED that Plaintiff's Complaint is hereby

DISMISSED as to said Defendants, with prejudice.



                                                    BY THE COURT:



                                                    ________________________________
                                                                            J.
            Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 2 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOBLE DREW ALI et al.                                        :   CIVIL ACTION
                                                             :
                              Plaintiffs                     :
                                                             :   NO. 5:18-cv-5655
               v.                                            :
                                                             :
                                                             :
JUDGE MARY MONGIOVI SPONAUGLE et al.                         :
                                                             :
                                                             :
                              Defendants                     :   ELECTRONICALLY FILED

     MOTION TO DISMISS PLAINTIFFS' COMPLAINT FILED ON BEHALF OF
      DEFENDANTS, MAGISTERIAL DISTRICT JUDGE MARY MONGIOVI
            SPONAUGLE, HONORABLE HOWARD KNISELY AND
             MAGISTERIAL DISTRICT JUDGE DAVID MILLER

       NOW COME Defendants, Magisterial District Judge Mary Mongiovi Sponaugle,

Honorable Howard Knisely and Magisterial District Judge David Miller, by undersigned

counsel, and file this Motion to Dismiss Plaintiffs' Complaint and in support thereof aver as

follows:

       1.      Plaintiffs Noble Drew Ali, Moorish Science Temple of America and Sheik C.

Barnes Bey have filed suit against, inter alia, Magisterial District Judge Mary Mongiovi

Sponaugle, Honorable Howard Knisely and Magisterial District Judge David Miller ("Judicial

Defendants"), all of whom are presiding judicial officers of the Lancaster County Court of

Common Pleas.

       2.      Plaintiffs' Complaint contains sweeping generalizations and non-specific legal

conclusions as to the Defendants' wrongdoings and violations of their constitutional rights,

without factual allegations or substance in support.

       3.      Plaintiffs' only specific complaints, albeit vague, appear to pertain to "compulsion

of spurious demands of drivers license, passports, wage garnishments, liens on property and
            Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 3 of 15




many other statutes and codes . . ." which they claim have resulted in loss of employment and

financial injury.

       4.      Plaintiffs' prayer for relief is for monetary damages and for an injunction

requiring the clearing of all data bases of information pertaining to them or judgments against

them in the state Court system.

       5.      Plaintiffs' Complaint is properly dismissed because the Eleventh Amendment to

the United States Constitution bars their claims against Judicial Defendants in their official

capacities.

       6.      Plaintiff's claims are prohibited by the fact that the Courts over which Judicial

Defendants preside are not "persons" under the civil rights enabling statute, 42 U.S.C. §1983.

       7.      Any individual capacity claims against Judicial Defendants are barred by absolute

judicial immunity.

       8.      Plaintiffs' vague allegations fail to state a claim or a cause of action upon which

relief can be granted.

       9.      The equitable relief that Plaintiff requests is improper under federal law, and

violates principles of federalism and comity.

       10.     Any request on the part of Plaintiffs for leave to amend their Complaint would be

futile since the Court lacks subject-matter jurisdiction over their claims, and they cannot state a

claim upon which relief can be granted in light of the legal defenses set forth above and in the

accompanying Memorandum of Law.
          Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 4 of 15




       WHEREFORE Defendants, Magisterial District Judge Mary Mongiovi Sponaugle,

Honorable Howard Knisely and Magisterial District Judge David Miller, respectfully request that

this Honorable Court dismiss Plaintiffs' Complaint as against them, with prejudice.



                                                    Respectfully submitted,

                                                    s/ Martha Gale
                                                    MARTHA GALE, ESQUIRE
                                                    Attorney I.D. No. PA 22190
                                                    Supreme Court of Pennsylvania
                                                    Administrative Office of PA Courts
                                                    1515 Market Street, Suite 1414
                                                    Philadelphia, PA 19102
                                                    legaldepartment@pacourts.us
                                                    (215) 560-6300, Fax: (215) 560-5486
                                                    Attorney for Defendants, Magisterial
                                                    District Judge Mary Mongiovi Sponaugle,
                                                    Honorable Howard Knisely and
                                                    Magisterial District Judge David Miller
            Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 5 of 15




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOBLE DREW ALI et al.                                                     :    CIVIL ACTION
                                                                          :
                                     Plaintiffs                           :
                                                                          :    NO. 5:18-cv-5655
                  v.                                                      :
                                                                          :
                                                                          :
JUDGE MARY MONGIOVI SPONUGLE et al.                                       :
                                                                          :
                                                                          :
                                     Defendants                           :    ELECTRONICALLY FILED

    MEMORANDUM OF LAW IN SUPPORT OF THE MOTION TO DISMISS
      PLAINTIFFS' COMPLAINT FILED ON BEHALF OF DEFENDANTS,
MAGISTERIAL DISTRICT JUDGE MARY MONGIOVI SPONAUGLE, HONORABLE
  HOWARD KNISELY AND MAGISTERIAL DISTRICT JUDGE DAVID MILLER

         Plaintiffs Noble Drew Ali, Moorish Science Temple of America and Sheik C. Barnes Bey

have filed suit against, inter alia, Magisterial District Judge Mary Mongiovi Sponaugle,

Honorable Howard Knisely and Magisterial District Judge David Miller ("Judicial Defendants"),

all of whom are presiding judicial officers of the Lancaster County Court of Common Pleas. 1

         Plaintiffs' Complaint contains sweeping generalizations and non-specific legal

conclusions as to the Defendants' violations of their constitutional rights, without factual

allegations in support. Their only specific complaints, albeit vague, appear to pertain to

"compulsion of spurious demands of drivers license, passports, wage garnishments, liens on

property and many other statutes and codes . . ." which they claim have resulted in loss of

employment and financial injury.


1
 It does not appear that Plaintiff Noble Drew Ali is a licensed attorney, and thus can only represent himself to the
extent that his intent is to represent others in this matter. See 28 U.S.C. 1654; Osei-Afriyie v. Med. College of Pa.,
937 F.2d 876, 882-84 (3d Cir. 1991).
             Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 6 of 15




        Plaintiffs' prayer for relief is for monetary damages and for an injunction requiring the

clearing of all data bases of information pertaining to them or judgments against them in the state

Court system. Judicial Defendants file this Motion to Dismiss Plaintiffs' Complaint as to them

on the grounds set forth below.


II.     LEGAL ARGUMENT

        A.      ELEVENTH AMENDMENT IMMUNITY BARS PLAINTIFFS' CLAIMS
                AGAINST JUDICIAL DEFENDANTS IN THEIR OFFICIAL
                CAPACITIES

        Judge Knisely is a judge of the Lancaster County Court of Common Pleas, and Judges

Sponaugle and Miller are presiding judicial officers of Lancaster County Magisterial District

Courts 02-2-03 and 02-1-02, all of which are entities of the Unified Judicial System of

Pennsylvania pursuant to 42 Pa. C.S. 301(4) and 9). As such, under the law in this

Commonwealth, they are fully entitled to the protection from suit in federal Court afforded by

the Eleventh Amendment to the United States Constitution, which provides immunity to all

states and state entities. Lombardo v. Pennsylvania, 540 F.3d 190. 194-95 (3rd Cir. 2008).

        A suit against a state official in his or her official capacity is deemed a suit against the

state. Kentucky v. Graham, 473 U.S. 159, 166 (1985). When a state official is sued in an official

capacity, the United States Supreme Court has held that the real party in interest is the

government entity of which the official is an agent. Hafer v. Melo, 502 U.S. 21, 26 (1991).

Plaintiffs' official capacity suit against Judicial Defendants, therefore, is in actuality a suit against

the Lancaster County Courts over which they preside, state entities entitled to Eleventh

Amendment immunity.

        Pennsylvania judges in their official capacities are immune from suit under the Eleventh

Amendment. See Figueroa v. Blackburn, 208 F.3d 435 (3rd Cir. 2000)(holding that all judges of

general and limited jurisdiction are immune from suit.) Judges are immune from suit if they
          Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 7 of 15




perform functions normally performed by judges and if the parties have dealt with the judge in

his or her judicial capacity. Gallas v. Supreme Court, 211 F.3d 760, 770 (3rd Cir. 2000)

       The Pennsylvania Constitution identifies all state courts as part of the Commonwealth of

Pennsylvania. Pa. Const. Art. V §§ 1, 5, 6(c), 10(a). The term "Commonwealth government"

includes "the courts and other officers or agencies of the unified judicial system" and the term

"court" includes "any one or more of the judges of the court…" 42 Pa. C.S. 102. See also Benn

v. First Judicial District, 426 F.3d 233, 239-40 (3rd Cir. 2005); Callahan v. City of Philadelphia,

207 F3d 668, 672 (3d Cir. 2000)

       Immunity clearly extends to the Pennsylvania Court system. In Benn v. First Judicial

District, supra., citing Pennhurst State School v. Haldeman, 465 U.S. 89, 100 (1984) and Hans v.

Louisiana, 134 U.S. 1 (1890), the Third Circuit Court of Appeals definitively ruled that

Pennsylvania's Court entities constitute Commonwealth entities entitled to federal Eleventh

Amendment immunity. See also Chilcott v. Erie Co. Domestic Relations, 283 Fed. Appx. 8, 10

(3d Cir. 2008).

       1 Pa. C.S. §2310 provides that "the Commonwealth and its officials and employees

acting within the scope of their duties, shall continue to enjoy sovereign and official immunity

and remain immune from suit except as the General Assembly shall specifically waive the

immunity." See also 42 Pa. C.S. § 8521)(b)(“Nothing contained in this subchapter shall be

construed to waive the immunity of the Commonwealth from suit in Federal courts guaranteed

by the Eleventh Amendment to the Constitution of the United States”).

       Absent a state’s consent to be sued, all states and state entities are entitled to immunity

under the Eleventh Amendment. See Lombardo v. Pennsylvania, Dept. of Public Welfare, 540

F.3d 190, 194-95 (3d Cir. 2008). Pennsylvania has not waived its Eleventh Amendment

immunity. Laskaris v. Thornburgh, 661 F.2d 23, 25 (3rd Cir. 1981). For this reason, state
             Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 8 of 15




entities of the Commonwealth are not subject to the waiver exception to sovereign immunity, but

are entitled to full protection under the Eleventh Amendment.

        Here, it appears that Plaintiffs challenge Judicial Defendants' judgments, rulings and

decisions with which they disagree. Under the circumstances, Judicial Defendants are entitled to

Eleventh Amendment immunity.

        B.      THE COURTS OVER WHICH JUDICIAL DEFENDANTS PRESIDE ARE
                NOT "PERSONS" SUBJECT TO SUIT UNDER 42 U.S.C. §1983.

        A claim under the civil rights enabling statute, 42 U.S.C. §1983, must allege that a

"person" committed a violation, and it is well settled that a state defendant sued in an official

capacity is not "a person" under Section 1983 and cannot be held liable for damages. Will v.

Michigan Department of State Police, 491 U.S. 58, 63 (1989). This is true because, as set forth

above, when a state official is sued in an official capacity, the real party in interest is the

government entity of which the official is an agent. Hafer v. Melo, 502 U.S. 21, 26 (1991).

        Also as discussed above, the Courts over which Judicial Defendants preside are part of

the Unified Judicial System of Pennsylvania, and as such, state entities. State entities are not

"persons" under Section 1983 and cannot be sued under that statute. See Callahan v. City of

Philadelphia, 207 F.3d 668, 672 (3d Cir. 2000), in which the Third Circuit Court of Appeals held

that the Warrant Division and Eviction Unit of the Court of Common Pleas and the Municipal

Court Eviction Unit of the First Judicial District are state government entities which did not

constitute "persons" under 42 U.S.C. §1983.

        Since the Courts over which Judicial Defendants preside are not "persons" under Section

1983, Plaintiffs are precluded from maintaining their alleged constitutional claims against them

in their official capacities.
            Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 9 of 15




       C.      JUDICIAL DEFENDANTS, IN THEIR INDIVIDUAL CAPACITIES,
               ARE IMMUNE FROM SUIT PURSUANT TO THE DOCTRINE OF
               ABSOLUTE JUDICIAL IMMUNITY

       Judges are immune from liability for all acts taken in their judicial capacity, and are not

civilly liable for judicial acts. Stump v. Sparkman, 435 U.S. 349, 356 (1978); Azubuko v. Royal,

443 F.3d 302, 303 (3d Cir. 2006). Judicial immunity is not only immunity from damages, but

also immunity from suit. Mireles v. Waco, 502 U.S. 9, 11 (U.S. 1991). A “judge will not be

deprived of immunity because the action he took was in error, was done maliciously, or was in

excess of his authority.” Stump, 435 U.S. at 356.

       Judicial immunity is not forfeited because a judge committed “grave procedural errors,”

or because a judge has conducted a proceeding in an “informal and ex parte” manner. Gallas v.

Supreme Court of Pa., 211 F.3d 760, 769 (3d Cir. 2005). Immunity will not be lost merely

because the judge’s action is “unfair” or controversial. Id. A judge is immune even if the acts

were committed during an alleged conspiracy. Dennis v. Sparks, 449 U.S. 24, 27-28 (1980). Its

extent is so far-reaching that it protects a judge who convicts a defendant of a nonexistent crime.

Stump v. Sparkman, 435 U.S. 349, 357 n. 7 (1978).

       The doctrine of judicial immunity applies to Section 1983 civil rights claims. Id.; Corliss

v. O'Brien, 2005 U.S. Dist. LEXIS 42333 (M.D. Pa. 2005), aff'd 200 Fed. Appx. 80 (3rd Cir.

2006). Judges are immune from liability when the judge has jurisdiction over the subject matter;

and s/he is performing a judicial act. Stump, 435 U.S. at 356. Magisterial District Judges are

entitled to absolute judicial immunity, as there is no distinction between courts of limited

jurisdiction and general jurisdiction with respect to judicial immunity. Figueroa v. Blackburn,

208 F.3d 435, 441 (3d Cir. 2000); Martin v. Bicking, 30 F.Supp.2d 511,512 (E.D. Pa. 1998);

Blackwell v. Middletown Borough Police Department, 2012 U.S. Dist. LEXIS 129838 (M.D. Pa.

2012)(absolute judicial immunity extends to magisterial district judges).
         Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 10 of 15




       Whether an act is "judicial" depends on “whether it is a function normally performed by a

judge, and to the expectations of the parties, i.e., whether they dealt with the judge in his judicial

capacity." Id. at 362. In this Commonwealth, the "courts of common pleas shall have unlimited

original jurisdiction of all actions and proceedings, including all actions and proceedings

heretofore cognizable by law or usage in the courts of common pleas.” 42 Pa. C.S. 931(a).

       Here, it appears that Plaintiffs dealt with Judicial Defendants in their judicial capacities,

which was the extent of the interaction. Even if their rulings were in error or in excess of

authority, which is denied, they were issued with appropriate jurisdiction and in the Judges'

judicial capacity. For this reason, absolute immunity attaches. Stump at 356; Azubuko v. Royal,

443 F.3d 302, 303 (2006).

       D.      PLAINTIFFS FAIL TO STATE A CLAIM UPON WHICH RELIEF
               CAN BE GRANTED

       The vague, general allegations of Plaintiffs' Complaint fail to set forth a legally

cognizable claim upon which relief can be granted, or factual substance from which to discern

any viable claim over which jurisdiction could be exercised. Federal Rule of Civil Procedure

8(a), which governs the standard for pleading a claim for relief, requires a plaintiff to allege

"enough facts to state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 6780 (2009)(explaining that a

complaint does not suffice "if it tenders 'naked assertion[s]' devoid of 'further factual

enhancement,'" quoting Twombly at 557.

       To comply with Fed. R.Civ.P. 8, a complaint must contain sufficient factual allegations

on its face to state a claim for relief. Ashcroft v. Iqbal, supra. A claim has facial plausibility

when the plaintiff pleads factual content that allows a Court to draw the reasonable inference that

the defendant is liable for the alleged misconduct. Bell Atlantic v. Twombly, supra. at 556; Lopez
         Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 11 of 15




v. Beard, 333 Fed. Appx. 685, 687 (3d Cir. 2009). If the facts pleaded do not allow a Court to

infer more than the mere possibility of misconduct, the complaint has failed to show that the

plaintiff is entitled to relief. Id. Mere "threadbare recitals" of the elements of a cause of action

supported by conclusory allegations are insufficient. Fowler v. UPMC Shadyside, 578 F.3d 203,

210 (3d Cir. 2009)

       The plausibility standard is akin to a "probability requirement," but it asks for more than

a sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts that are

"merely consistent with" a defendant's liability, it "stops short of the line between possibility and

plausibility of 'entitlement to relief.'" Twombly, 550 U.S. at 557.

       Here, even if Judicial Defendants were not protected by immunity as set forth above,

Plaintiffs' Complaint is inadequate, as their allegations are incomplete, general and vague, and

fail to put Defendants on notice of the charges against which they must defend. They fail to

plead factual content that would allow the Court to draw the reasonable inference that Judicial

Defendants are liable to them for any misconduct, or that their constitutional rights have

somehow been violated. See Silverstein v. Percudani, 207 Fed. Appx. 228, 239-40 (3d Cir.

2006); In re Adolor Corp. Securities Litigation, 616 F. Supp. 551, 564 (E.D. Pa. 2009).

       Plaintiffs' Complaint is not sufficient to meet the requisite pleading standards, and fails to

contain "a short and plain statement of the claim showing that the pleader is entitled to relief" as

required by Fed. R.Civ.P. 8(a)(2). Dismissal is appropriate, Baur v. Wertheimer, 527 Fed. Appx.

99 (3d Cir. 2013), and amendment would be futile in light of the legal defenses set forth herein.
         Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 12 of 15




       E.       PLAINTIFFS' CLAIMS FOR EQUITABLE RELIEF ARE IMPROPER

               1.      Plaintiffs' Claims for Injunctive Relief are Barred by the
                       Federal Courts Improvement Act

       The Federal Courts Improvement Act of 1996 ("FCIA") bars Plaintiffs' request for

injunctive relief against Judicial Defendants, just as the doctrine of judicial immunity bars a

damages action. The FCIA amended 42 U.S.C. §1983 to extend the reach of judicial immunity

to injunctive relief as well as to damages, and to preclude costs and attorney's fees in suits

against the judiciary. Bolin v. Story, 225 F.3d 1234, 1242 (11th Cir. 2000); Kampfer v. Scullin,

989 F. Supp. 194, 201 (N.D.N.Y. 1997). The clear purpose of the FCIA is to protect judges from

injunctive suits when acting in their adjudicatory capacities. The FCIA applies to bar the

injunctive relief Plaintiffs here request, and the case is properly dismissed, with prejudice.

               2.      Plaintiffs' Request that this Honorable Court Compel the State Court
                       to Take Specific Action Is Improper

       Plaintiffs' prayer for equitable relief is that this Honorable Court dictate that the state

Courts delete all data that pertains to them, including judgments against them. Although

Plaintiffs label the relief they seek as "injunctive," they actually ask this Court to compel the

state Court to take certain actions. These requests for relief violate principles of federalism and

comity. See Lui v. Comm'n on Adult Entm't Establishments of Del., 369 F.3d 319, 326 (3rd Cir.

2004); In re General Motors Corp. Pick-Up Truck Fuel Tank Products, 134 F.3d 133, 143 (3d

Cir. 1998).

       This Court will not compel action by state entities or officials, or take over adjudicative

decisions that are properly decided by the state appeals Courts. Pursuant to 28 U.S.C. § 1361,

federal district Courts have jurisdiction over actions seeking to compel federal, not state, officers

and employees to perform ministerial duties. Steinberg v. Supreme Court of Pa., 2009 U.S. Dist.

LEXIS 49980, 83-84 (W.D. Pa. 2009); Lebron v. Armstrong, 289 F.Supp.2d 56, 58 (D.Conn.
          Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 13 of 15




2003); Robinson v. People of the State of Illinois, 752 F. Supp. 248, 248-49 (N.D.Ill.

1990)("Federal courts have no general power to compel action by state officers . . ."). See also

Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988).

       Plaintiffs' request to have this Court interfere with the rulings and the proceedings in state

Court and take specific action violates principles of federalism and comity. See Lui v. Comm'n

on Adult Entm't Establishments of Del., 369 F.3d 319, 326 (3rd Cir. 2004); In re General Motors

Corp. Pick-Up Truck Fuel Tank Products, 134 F.3d 133, 143 (3d Cir. 1998); In re Brown, 382

Fed. Appx. 150, 150-51 (3rd Cir. 2010), citing In re Tennant, 359 F.3d 523, 531, 360 U.S. App.

D.C. 171 (D. C. Cir. 2004); Hoey v. Toprani, 285 Fed. Appx. 960, 961 (3d Cir. 2006).

       Plaintiffs have the opportunity in the state Court appellate system to address any alleged

irregularities in the state Court proceedings, or to contest the validity of any of the state Court's

decisions, orders and/or actions. See Gonzalez v. Waterfront Commission of New York Harbor,

755 F.3d 176, 184 (3d Cir. 2014)(holding that state law must “clearly bar” the chance to raise

federal claims.) See also Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987)(holding that a

federal Court should assume that state Court appellate proceedings will afford an adequate

remedy for federal claims). Consequently, abstention by this Honorable Court is proper.




III.   CONCLUSION

       Defendants, Magisterial District Judge Mary Mongiovi Sponaugle, Honorable Howard

Knisely and Magisterial District Judge David Miller, respectfully request that this Honorable

Court dismiss Plaintiffs' Complaint as against them, with prejudice.

       Any request on the part of Plaintiffs for leave to amend their Complaint would be futile

since the Court lacks subject-matter jurisdiction over their claims, and they cannot state a claim

upon which relief could be granted in light of Judicial Defendants' legal defenses set forth above.
         Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 14 of 15




See Miklavic v. USAir, Inc., 21 F.3d 551, 557-58 (3d Cir. 1994); Shane v. Fauver, 213 F.3d 113,

115 (3d Cir. 2000).

                                                   Respectfully submitted,


                                                   s/ Martha Gale
                                                   MARTHA GALE, ESQUIRE
                                                   Attorney I.D. No. PA 22190
                                                   Supreme Court of Pennsylvania
                                                   Administrative Office of PA Courts
                                                   1515 Market Street, Suite 1414
                                                   Philadelphia, PA 19102
                                                   legaldepartment@pacourts.us
                                                   (215) 560-6300, Fax: (215) 560-5486
                                                   Attorney for Defendants, Magisterial
                                                   District Judge Mary Mongiovi Sponaugle,
                                                   Honorable Howard Knisely and
                                                   Magisterial District Judge David Miller
         Case 5:18-cv-05655-JFL Document 5 Filed 03/07/19 Page 15 of 15




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOBLE DREW ALI et al.                                       :    CIVIL ACTION
                                                            :
                              Plaintiffs                    :
                                                            :    NO. 5:18-cv-5655
               v.                                           :
                                                            :
                                                            :
JUDGE MARY MONGIOVI SPONUGLE et al.                         :
                                                            :
                                                            :
                              Defendants                    :    ELECTRONICALLY FILED

                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on March 7, 2019, she personally caused to

be served upon the following a true and correct copy of the foregoing Motion to Dismiss

Plaintiffs' Complaint and Brief in Support of Motion, by mailing same first class, postage pre-

paid, U.S. mail to:

       Noble Drew Ali
       PO Box 8606
       Lancaster, PA 17604
       Pro Se Plaintiff


                                                     s/ Martha Gale
                                                     MARTHA GALE, ESQUIRE
                                                     Attorney I.D. No. PA 22190
                                                     Supreme Court of Pennsylvania
                                                     Administrative Office of PA Courts
                                                     1515 Market Street, Suite 1414
                                                     Philadelphia, PA 19102
                                                     legaldepartment@pacourts.us
                                                     (215) 560-6300, Fax: (215) 560-5486
                                                     Attorney for Defendants, Magisterial
                                                     District Judge Mary Mongiovi Sponaugle,
                                                     Honorable Howard Knisely and
                                                     Magisterial District Judge David Miller
